DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Specification
The disclosure is objected to because of the following informalities: regarding the description of Figures 9 and 11, pages 19-20, the description is unclear and lacking at least the following information:  
What is “T” in the essential matrix equation? 
What are U and V in the singular value decomposition of the essential matrix?
What is E in the SVD of the essential matrix? Are both E’s the same? 
What is “Last column of U” in the last partial paragraph of page 19? 
What is U, V and T in the rotation hypothesis equations? ‘
Re: Figure 11: 1100, what is a second integral versus a first integral? All of the upside-down triangles look the same. Depending on the response to this, an amendment to the figures may also be needed. 
Re: Figure 11, can any of the triangles be any integral? What is the function for an acceleration integral, versus angular velocity integral; and the first and second integrals. Or is this commonly known to one of ordinary skill in the art and no further details are needed? 
	Also, at page 20, first full paragraph, there is typo: “fir an initial relative pose” should be changed to: “for an initial relative pose”. 
Appropriate correction is respectfully required.


Drawings
The drawings are objected to because the illustration of Figure 11 appears to be incomplete.  This objection should be read in conjunction with the objection to the specification, above.  That is, the description of Figure 11 describes at least 3 or more different types of integrals, but all of Fig. 1: 1100 look the same. Is this intended?  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.



Claim Objections
Claim 1 is objected to because of the following informalities:  “even detector” should be replaced with “event detector” (i.e. examiner believes this was an unintended typo).  Appropriate correction is required.



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 11,340,696. Although the claims at issue are not identical, they are not patentably distinct from each other because the above claims of the instant application are encompassed by, and/or substantially similar to, claims of the issued patent as per the table below.


U.S, 17/519,177
U.S. 11,340,696
Claim 1
Claim 1
Claim 2
Claim 3
Claim 3
Claim 2
Claim 4
Claim 4
Claim 5
Claim 1
Claim 6
Claim 5
Claim 7
Claim 6
Claim 8
Claim 1



Claim Rejections - 35 USC § 112(b) 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 1, this feature of claim 1 is indefinite and unclear as written: 

	using output of the EDS to generate simultaneous localization and mapping (SLAM) information in an augmented reality (AR) environment at least in part by generating, from the SLAM information, plural motion hypotheses…

	The above claim language states that output of the EDS is used to generate SLAM information in an AR environment.  But then the claim goes on to say that the generating of said SLAM information is performed at least in part by generating, from the SLAM information, plural motion hypotheses.  So, what is being generated? SLAM information, or plural motion hypotheses from SLAM information?  The way the claim is written, this is unclear and either missing words, or existing words needs to be amended to provide clarity and definiteness. 
Stated differently, the above claim language is stating: Use A to generate B (in an augmented reality environment) by generating, from B, C. (A = EDS output; B = SLAM information; C = plural motion hypotheses).  The claim language is circular, unclear and indefinite. 
For examination purposes, the above feature of claim 1 is being interpreted that SLAM information, in an AR environment, is used to generate plural motion hypotheses.  The remaining claims are rejected based on their dependencies. Clarification and correction are required. 	

Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 6 depends from claim 1, and recites LEDs. There are no LEDs in claim 1.  However, there are LEDs recited in claim 5.  Therefore, either claim 6 needs to be amended to depend from claim 5; or claim 1 needs to be amended to include LEDs.  To the extent the indefiniteness is with claim 1, the remaining claims are rejected based on dependences. Clarification and correction are required. 	

Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 8, the last step “using the first motion hypothesis execute SLAM by triangulating new LED positions using the first motion hypothesis as a reference” is unclear and might be missing some words.  That is, should it read “using the first motion hypothesis to execute SLAM…”?, or something different?  
For examination purposes, the above portion of claim 8 is being interpreted to mean that the first motion hypothesis is used for further SLAM. This interpretation is consistent with Applicant’s specification as filed (see page 20, first full paragraph).  Clarification and correction are required. 

Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	It is unclear what is meant by “true orientation with respect to vertical…” (emphasis added), as recited in claim 10. The specification provides no guidance, definition or description of this term.  See page 20, which is the only place this term is found, and only once in the written description.  The examiner has spent considerable time searching the prior art in an effort to find a commonly accepted definition of this term, but has not come up with a definition or description in the art.  
	Should Applicant disagree, Applicant is requested to please provide sufficient evidence that this term has had a widespread accepted definition in the art, and what the definition is.  For examination purposes, “true orientation” will be interpreted as orientation, until Applicant provides further clarification and/or correction and/or guidance. 
	Clarification and correction are required.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5 and 7  are rejected under 35 U.S.C. 103 as being unpatentable over Censi, Andrea, et al. "Low-latency localization by Active LED Markers tracking using a Dynamic Vision Sensor." 2013 IEEE/RSJ International Conference on Intelligent Robots and Systems. IEEE, 2013. pp. 891-898 (“Censi”) in view of Reitmayr (U.S. Patent Application Publication No. 2014/0126769 A1)  (both cited in parent application), and further in view of Botterill, T., Mills, S., & Green, R. (2011, December). Refining essential matrix estimates from RANSAC. In Proceedings Image and Vision Computing New Zealand (pp. 1-6) (“Botterill”), 
with or without Aghajan, H., & Cavallaro, A. (Eds.). (2009). Multi-camera networks: principles and applications. Academic press, Chapter 1: "Multi-View Geometry for Camera Networks", (pp. 3-27) (“Aghajan”) (applied optionally for definition purposes).

	Regarding claim 1: 
	Censi teaches: a method (e.g. Introduction and Section IV, method) comprising: 
	energizing plural lamps one at a time (see e.g. p. 893, blinking LEDs as plural lamps, and Section III(B), Active LED markers); 
	detecting events from energizing the lamps using an even detector sensor (EDS) (e.g. Abstract and Section I, a dynamic vision sensor, in combination with Section II, the DVS outputs signals indicative of changes in light source intensity, such as with blinking LEDs).
	Regarding the remaining features of claim 1, it would have been obvious for one of ordinary skill in the art to have combined and modified the applied references, in view of same, to have obtained:
	using output of the EDS to generate simultaneous localization and mapping (SLAM) information in an augmented reality (AR) environment at least in part by generating, from the SLAM information, plural motion hypotheses; and 
	selecting one of the hypotheses on the basis that the one of the hypotheses has no outliers for use of the one of the hypotheses for an initial relative pose indication, and the results of the modification would have been obvious and predictable to one of ordinary skill in the art as of the effective filing date of the claimed invention.  See MPEP §2143(A).  
	Re: using output of the EDS to generate simultaneous localization and mapping (SLAM) information in an augmented reality (AR) environment , consider the following.  Censi teaches features regarding a method that includes the above energizing and detecting steps, as mapped above in claim 1. See e.g. Censi, Section III.  Regarding using the output to generate SLAM in an AR environment, consider Reitmayr, which teaches that SLAM in AR environments is known, such as for robot navigation, which is also per Censi (see Reitmayr, e.g. Background, claims 2-3, and paras. 54-56).  Modifying Censi, in view of Reitmayr, to have obtained the above regarding SLAM and AR, corresponding to using output of the EDS to generate simultaneous localization and mapping (SLAM) information in an augmented reality (AR) environment, is taught and suggested by the prior art, and would have been obvious and predictable to one of ordinary skill.  
	Re: generating, from the SLAM information, plural motion hypotheses; and 
	selecting one of the hypotheses on the basis that the one of the hypotheses has no outliers for use of the one of the hypotheses for an initial relative pose indication, consider the following. 	
	Botterill teaches that it is known to generate motion hypotheses from singular value decomposition (SVD) of an essential matrix (see Section II) for pose estimation (e.g. Abstract, Introduction) (i.e. an initial relative pose indication). These motion hypotheses are two rotation and two translation hypotheses (Section II).  Re: selecting a hypothesis with no outliers, Botterill also teaches that the correct (R. t) (rotation, translation) pair can be identified by reconstructing a 3D point for each possible (R, t), and that the reconstructed point will fall in front of both cameras only for the correct (R, t). This corresponds to a teaching of the above selecting step and is a broad, reasonable interpretation of the claim feature consistent with Applicant’s specification as field (see page 20, first full paragraph). 
	Finally, optionally, and for definitional purposes, Aghajan teaches that it is known in the art that an “essential matrix” (as per Botterill) is obtained from a fundamental matrix, whereby the fundamental matrix is typically estimated based on a set of matched point correspondences (such as that taught by Cersei, or SLAM per Reitmayr) (see Aghajan, p. 10-14).  Therefore, even without Aghajan, Botterill teaches the above feature of generating plural hypotheses from SLAM information by: estimating fundamental matrix [Wingdings font/0xE0] obtaining essential matrix [Wingdings font/0xE0] obtaining plural hypotheses (rotation and translation) by SVD). 
	The prior art included each element recited in claim 1, although not necessarily in a single embodiment, with the only difference being between the claimed element and the prior art being the lack of actual combination of certain elements in a single prior art embodiment, as described above. 
	One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately. One of ordinary skill in the art would have also recognized that the results of the combination were predictable as of the effective filing date of the claimed invention.


	Regarding claim 2:
	It would have been obvious for one of ordinary skill in the art to have further modified the applied references, in view of same, to have obtained: the method of Claim 1, comprising movably mounting the lamps, and the results of the modification would have been obvious and predictable to one of ordinary skill in the art as of the effective filing date of the claimed invention.  See MPEP §2143(A).  
	Censi teaches, per Section III(D), different configurations that include the EDS being stationary, and/or the LED assembly (lamps) being movable. Censi also teaches LEDs attached to a drone (see Section V).  Modifying Censi, in view of itself, to have included the above configuration of claim 2, is all of taught, suggested, and obvious and predictable over the prior art.
	One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately.  One of ordinary skill in the art would have also recognized that the results of the combination were predictable as of the effective filing date of the claimed invention


	Regarding claim 3:
	Censi further teaches: the method of Claim 1, comprising movably mounting the EDS (Section III(D)).
	It would have been obvious for one of ordinary skill in the art, as of the effective filing date of Applicant’s claims, to have further modified the applied references in view of Censi to have obtained the above. The motivation would be to have design flexibility. 


	Regarding claim 4:
	It would have been obvious for one of ordinary skill in the art to have further modified the applied references, in view of same, to have obtained: the method of Claim 1, comprising movably mounting the EDS and the lamps, and the results of the modification would have been obvious and predictable to one of ordinary skill in the art as of the effective filing date of the claimed invention.  See MPEP §2143(A).  
	Censi teaches, per Section III(D), different configurations that include the EDS being stationary, and/or the LED assembly being movable. Censi also teaches LEDs attached to a drone (see Section V).  Modifying Censi, in view of itself, to have included the above configuration, is all of taught, suggested, and obvious and predictable over the prior art. 
	One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately. One of ordinary skill in the art would have also recognized that the results of the combination were predictable as of the effective filing date of the claimed invention.


	Regarding claim 5:
	Censi teaches the method of Claim 1, wherein the lamps comprise light emitting diodes (LED) (e.g. p. 893 and Section III(B)). 
	It would have been obvious for one of ordinary skill in the art, as of the effective filing date of Applicant’s claims, to have further modified the applied references in view of Censi to have obtained the above. The motivation would be to make use of known hardware to accomplish tasks.  


	Regarding claim 7:
	It would have been obvious for one of ordinary skill in the art to have further modified the applied references, in view of same, to have obtained: the method of Claim 1, wherein the EDS is a first EDS, and the method comprises using information only from the first EDS and no other EDS to determine monocular SLAM, and the results of the modification would have been obvious and predictable to one of ordinary skill in the art as of the effective filing date of the claimed invention.  See MPEP §2143(A).  
	Censi teaches using a DVS (corresponding to Applicant’s claimed EDS) in place of a camera sensor (Abstract, Introduction).  Re: using only the first EDS for monocular SLAM, (see e.g. Reitmayr, Abstract, Fig. 2 and para. 30), as monocular is one camera or single camera, this by definition would use a first EDS (i.e. one camera).  Claim 7 is thus taught and obvious over the prior art. 
	One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately. One of ordinary skill in the art would have also recognized that the results of the combination were predictable as of the effective filing date of the claimed invention.




Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Censi in view of Reitmayr and Botterill and further in view of Roumeliotis (U.S. Patent Application Publication No. 2016/0005164 A1).  
with or without Aghajan.

	Regarding claim 6:
	It would have been obvious for one of ordinary skill in the art to have combined and modified the applied references, in view of same, to have obtained: the method of Claim 1, wherein the EDS is a first EDS and method comprises using a second EDS to detect events generated by the LEDs for determining stereo SLAM, and the results of the modification would have been obvious and predictable to one of ordinary skill in the art as of the effective filing date of the claimed invention.  See MPEP §2143(A).  
	The reference of Roumeliotis teaches that stereo vision (multiple cameras) (Fig. 1 and para. 35) in the context of SLAM is known (e.g. para. 28, 75-76). Censi teaches that an dynamic vision sensor (DVS) (corresponding to Applicant’s claimed EDS) can be used to serve in place of a camera sensor (Abstract, Introduction). Modifying the applied references, such to use a second EDS  (per Censi) (i.e. as a second camera) for stereo SLAM, per Roumeliotis, is all of taught, suggested, and obvious and predictable over the prior art.
	One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately.  One of ordinary skill in the art would have also recognized that the results of the combination were predictable as of the effective filing date of the claimed invention



Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Censi in view of Reitmayr, Botterill and Aghajan.

	Regarding claim 8:
	It would have been obvious for one of ordinary skill in the art to have further modified the applied references, in view of same, to have obtained: the method of Claim 7, comprising: determining initial triangulation and pose estimation at least in part by: 
	receiving at least first and second frames from the EDS generated using plural events from different LEDs; 
	determining, from the first and second frames, a fundamental matrix; 
	computing an essential matrix from the fundamental matrix; 
	decomposing the essential matrix into four motion hypotheses; 
	selecting a first one of the four motion hypotheses based on the first motion hypothesis having no outliers; and
	 using the first motion hypothesis execute SLAM by triangulating new LED positions using the first motion hypothesis as a reference, and the results of the modification would have been obvious and predictable to one of ordinary skill in the art as of the effective filing date of the claimed invention.  See MPEP §2143(A).  
	Re: the receiving step, this is taught by Censi as the information generated from its active DVS and LED Markers (see Abstract and sections I to IV).  
	Re: the determining and computing steps, see Aghajan, sections 1.3.1-1.4, which teaches determining from frames, such as that per Censi, a fundamental matrix; and page 12, the essential matrix computed from the fundamental matrix. 
	Re: the decomposing step, see above mapping to claim 1 and/or the reference of Botterill, section II (decompose by SVD / singular value decomposition).  Re: the selecting step, this is also mapped above in claim 1 (see e.g. Botterill, section II). 
	Re: the using step, see Botterill, sections I and II.  The initial estimation can be done using the essential matrix and teachings of Botterill. Using the first motion hypothesis, per Botterill, as a reference for triangulating new LED positions (LEDs as per Censi, triangulating and improved accuracy motivation per Reitmayr, paras. 80-82 and Fig. 7. 
	The prior art included each element recited in claim 8, although not necessarily in a single embodiment, with the only difference being between the claimed element and the prior art being the lack of actual combination of certain elements in a single prior art embodiment, as described above. 
	One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately. One of ordinary skill in the art would have also recognized that the results of the combination were predictable as of the effective filing date of the claimed invention.


Claims 9-14 are rejected under 35 U.S.C. 103 as being unpatentable over Censi in view of Li, P., Qin, T., Hu, B., Zhu, F., & Shen, S. (2017, October). Monocular visual-inertial state estimation for mobile augmented reality. In 2017 IEEE international symposium on mixed and augmented reality (ISMAR) (pp. 11-21). IEEE (“Li”). 

	Regarding claim 9:
	Censi teaches: a system (see e.g. Section III. Hardware Setup and Event Data, re: the hardware components are a system) comprising: 
	at least one light emitting diode (LED) assembly configured to cause individual LEDs in the assembly to emit light one LED at a time (see e.g. p. 893, blinking LEDs, and Section III(B), Active LED markers); 
	at least one event driven sensor (EDS) (see e.g. Abstract and Section I, dynamic vision sensor) configured to output signals representing changes in illumination intensity responsive to LED emissions (see e.g. Section II, The Dynamic Vision Sensor (DVS), outputting signals representing changes in intensity of light source (as with a blinking LED)); and 
	at least one processor (see e.g. Section III, at least one aspect of the hardware setup; and/or page. 893, processor as part of computer architecture) configured with instructions (p. 892 software) to.
	Regarding the remaining features of claim 8, it would have been obvious for one of ordinary skill in the art to have combined and modified the applied references, in view of same, to have obtained:
	receive signals from at least one inertial measurement unit (IMU); and 
	generate object position and/or orientation information based at least in part on the signals from the EDS and the signals from the IMU, and the results of the modification would have been obvious and predictable to one of ordinary skill in the art as of the effective filing date of the claimed invention.  See MPEP §2143(A).  
	Li teaches/motivates the complementary nature of visual and inertial sensors, and teaches that the “proper fusing of these type types of measurements gives the most viable solution for state estimation for AR applications” (see Introduction).  See also Figure 2 and Sections 3-6.  This corresponds to the above receive function.  Re: the above generate function, modifying the applied references, such that the teachings of Censi (i.e. feature correspondences, camera (here DVS) information) are combined with inertial sensor data, per Li, such to accomplish the above generate function, are all of motivated, taught and suggested by the prior art, and would have been obvious and predictable to one of ordinary skill.  
	The prior art included each element recited in claim 9, although not necessarily in a single embodiment, with the only difference being between the claimed element and the prior art being the lack of actual combination of certain elements in a single prior art embodiment, as described above. 

	One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately. One of ordinary skill in the art would have also recognized that the results of the combination were predictable as of the effective filing date of the claimed invention.


	Regarding claim 10:
	Li further teaches: the system of Claim 9, wherein the instructions are executable to determine a true orientation with respect to vertical using the signals from the IMU (see Section 3, quaternion q for orientation, in combination with Section 7 (formulations for same), using IMU signals). 
	It would have been obvious for one of ordinary skill in the art, as of the effective filing date of Applicant’s claims, to have further modified the applied references in view of Li to have obtained the above. The motivation would be to have a better means to estimate user and/or related scene changes for AR applications. 


	Regarding claim 11:
	Li further teaches: the system of Claim 9, wherein the instructions are executable to determine, using the signals from the IMU, angular velocity and use the angular velocity to identify an orientation change (see e.g. Sections 4 and 6, metric scale, velocity and gravity-aligned altitude (i.e. orientation changes) require angular velocity, among other parameters, and using signals from the IMU, determine angular velocity (see Section 4)). 
	It would have been obvious for one of ordinary skill in the art, as of the effective filing date of Applicant’s claims, to have further modified the applied references in view of Li to have obtained the above. The motivation would be to have a better means to estimate user and/or related scene changes for AR applications. 


	Regarding claim 12:
	Censi further teaches: the system of Claim 9, wherein the EDS is moveable, and the LED assembly is stationary (Section III(D)).
	It would have been obvious for one of ordinary skill in the art, as of the effective filing date of Applicant’s claims, to have further modified the applied references in view of Censi to have obtained the above. The motivation would be to have design flexibility.


	Regarding claim 13:
	It would have been obvious for one of ordinary skill in the art to have further modified the applied references, in view of same, to have obtained: the system of Claim 9, wherein the EDS is not moveable, and the LED assembly is moveable, and the results of the modification would have been obvious and predictable to one of ordinary skill in the art as of the effective filing date of the claimed invention.  See MPEP §2143(A).  
	Censi teaches, per Section III(D), different configurations that include the EDS being stationary, and/or the LED assembly being movable. Censi also teaches LEDs attached to a drone (see Section V).  Modifying Censi, in view of itself, to have included the above configuration is all of taught, suggested, and obvious and predictable over the prior art.  The prior art included each element recited in claim 13, although not necessarily in a single embodiment, with the only difference being between the claimed element and the prior art being the lack of actual combination of certain elements in a single prior art embodiment, as described above. 
	One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately.  One of ordinary skill in the art would have also recognized that the results of the combination were predictable as of the effective filing date of the claimed invention



	Regarding claim 14: see claim 4. 
	These claims are similar (LED assembly of claim 9 corresponding to lamps of claim 4). Thus, the same rationale for rejection applies. 




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sarah Lhymn whose telephone number is (571)270-0632. The examiner can normally be reached M-F, 9:00 AM to 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Sarah Lhymn
Primary Examiner
Art Unit 2613



/Sarah Lhymn/Primary Examiner, Art Unit 2613